DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This Office Action is in response to an amendment filed on 4/7/2022. As directed by the amendment, no claims were added or canceled, and claims 8 and 15 were amended. Thus, claims 1-20 are pending for this application.


 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
  
Claims 8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rusch (US 2019/0308066) in view of Rice (US 2019/0351282), Frankenfeld (US 1,623,670) and Dachroui (US 2007/0087920).
Regarding claim 8, Rusch discloses (Fig. 1-4) a system for administering a foot-based massage (while the device of Rusch is disclosed as being used for abdominal exercise, the device of Rusch is capable of being used for foot-based massage, and therefore meets limitation), comprising: 
a base member (planar base 12) having a first lateral side (left side) and a second lateral side (right side) opposite the first lateral side, 
first connector member coupled to the first lateral side and a second connector member coupled to the second lateral side (see Annotated Fig. 1 of Rusch below); 

    PNG
    media_image1.png
    475
    783
    media_image1.png
    Greyscale

a flexible member (elastic resistance band, paragraph [0023]) having ends respectively coupled to the first connector member and the second connector member (see Annotated Fig. 1 of Rusch below).
Regarding the limitation “wherein the flexible member assists a massage practitioner providing a foot-based massage when tension is applied to the flexible member”, recitation of the intended use of the claimed invention must result in a structural different between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Therefore, while Rusch does not disclose that “the flexible member assists a massage practitioner providing a foot-based massage when tension is applied to the flexible member”, this claimed limitation does not patentably distinguish the claimed invention from the prior art.
Rusch discloses the patient support having a width less than the distance between the first lateral side and second lateral side (see Fig. 1 of Rusch), but does not disclose the patient support having a length greater than a length of the base member. However, Rice teaches (Fig. 6) a patient support (workout mat 30) having a length greater than a length of a base member (base member 25. Workout mat 30 has longer length as shown in Fig. 6 to allow for the workout mat to be tucked under the base member, thereby improving securement (See paragraph [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the patient support member of Rusch to be longer than the length of the base member, as taught by Rice, for the purpose of improving securement of the patient support member to the base member (paragraph [0045] Rice).
Modified Rusch does not disclose wherein a distance between the first connector and the second connector member is greater than the distance between the first lateral side and second lateral side. However, Frankenfeld teaches (Fig. 1 and 4) an elastic member (comprising cords 6 and 10) coupled to a first connector member (snap hook 22 on left side) coupled to a first lateral side (left side) and a second connector member (snap hook on right side) coupled to a second lateral side (right side), wherein a distance between the first connector and the second connector member is greater than the distance between the first lateral side and second lateral side (snap hooks 22 are positioned on exterior surface of each lateral side, and therefore the distance between the portion of the brackets on the exterior surface of each lateral side is greater than the distance between the lateral sides themselves).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify first and second connector members of modified Rusch such that a distance between the first connector and the second connector member is greater than the distance between the first lateral side and second lateral side, as taught by Frankenfeld, for the purpose of allowing the elastic member to be lengthened or shortened easily to be used by different persons (Col. 1 line 18-22 Frankenfeld). Furthermore, outside a teaching of criticality, it would have been an obvious matter of design choice to rearrange the parts of Rusch such that the first connector members are positioned a distance greater than distance between the first and lateral side (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
Modified Rusch does not disclose the first connector member comprising two end segments, the second connector member comprising two end segments, wherein the distance between a center segment of the first connector member and center segment of the second connector member is greater than a distance between the first lateral side and the second lateral side, and a distance between the two end segments of the first connector member and the two end segments of the second connector member is less than the distance between the first lateral side and the second lateral side.
However, Dachraoui teaches (Fig. 11-12) an exercise device comprising a first connector member (first ring fastener 4, positioned in hole 17a) comprising two end segments (end segments connected to attachment area of hole 17a on either side) and a center segment (center portion of first ring 4 that connects to elastic band 9, see Fig. 12), a second connector member (second ring fastener 4, positioned in hold 17d) comprising two end segments (end segments connected to attachment area of hole 17d on either side) and a center segment (center portion of second ring 4 that connects to elastic band 9, see Fig. 12). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the first and second connectors and the connection of the first and second connectors of modified Rusch to be first and second connectors having two end segments and a center segment where each connector is housed in a recessed area of the base member, as taught by Dachraoui, for the purpose of allowing for the connectors to be safely stored (in the recessed portion of the base) when not in use, thereby improving portability (paragraph [0071 Dachraoui). Furthermore, it has been held that simple substitution of one well-known connector structure (connector of Rusch) with another well-known connector structure (connector of Dachraoui) would provide the expected result of anchoring and supporting the elastic band to the base portion (see rationale for obviousness of a simple substitution of a well-known structure in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143(I)(B)).
Regarding the limitation “wherein the distance between a center segment of the first connector member and center segment of the second connector member is greater than a distance between the first lateral side and the second lateral side, and a distance between the two end segments of the first connector member and the two end segments of the second connector member is less than the distance between the first lateral side and the second lateral side”, the combined invention of Rusch/Rice/Frankenfeld/Dachroui provides for this teaching due to the combination of the references. Specifically, substituting the connectors of Rusch with those of Dachraoui, in addition to how the connectors are mounted to the base portion, provides for connectors having end segments stored within the base portion even when the central segment is pulled out of the recessed portion (see Fig. 11-12 of Dachraoui), resulting in the distance between the end segments of the respective connector members being less than the distance between the first and lateral sides, and because the central portion is pulled out of the base portion when in use (see Fig. 12), the distance between the central portions is greater than the distance between the lateral sides. Note that the location of the connectors on the base portion is already taught by the Frankenfeld reference, Dachroui is used merely to teach the specific structure claimed and to allow for the relationships claimed between the connectors and lateral sides when all references are combined into a single reference.  
Regarding claim 13, modified Rusch discloses the first connector member extends through a first connector member aperture (aperture of left bracket 4 that connector 22 of Frankenfeld passes through) defined by the first lateral side of the base member (left side) and the second connector member extends through a second connector member aperture (aperture of right bracket 4 that connector 22 passes through) defined by the second lateral side (right side) of the base member.
Regarding claim 14, modified Rusch discloses a top surface of the base member is in contact with the patient support member and a bottom surface of the base member is in contact with a supporting surface (see Fig. 1 Rusch).
  
Claim 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Rusch (US 2019/0308066) in view of Rice (US 2019/0351282), Frankenfeld (US 1,623,670) and Dachroui (US 2007/0087920), and further in view of Andrews (US 2013/0125306). 
Regarding claims 9-10, modified Rusch discloses the base member is formed of a high friction material (Abstract of Rusch), Rusch does not disclose a first gripping member and a second gripping member coupled to the base member, wherein the first gripping member restrict movement of the base member relative to a supporting surface and patient support surface and the second gripping member restrict movement relative to the supporting surface and patient support surface.
However, Andrews teaches (Fig. 1-4) an exercise accessory having a first gripping member (high-friction material on top and bottom of left side, see paragraph [0011] and Abstract) and a second gripping member (high-friction material on top and bottom of right side, see paragraph [0011] and Abstract) coupled to the base member, wherein the first gripping member restrict movement of the base member relative to a supporting surface and patient support surface (paragraph [0011]) and the second gripping member restricts movement relative to a supporting surface and patient support member (paragraph [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base member of Rusch to include a first and second gripping member, as taught by Andrews, for the purpose of both preventing a user from slipping off the base member, and to prevent the base member from slipping off the support surface.
 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rusch (US 2019/0308066) in view of Rice (US 2019/0351282), Frankenfeld (US 1,623,670), and Dachroui (US 2007/0087920), and further in view of Howard (US 2012/0270709).
Regarding claim 12, modified Rusch discloses a base member wherein a top surface of the base member has a generally rectangular configuration (see Fig. 1 Rusch), but does not disclose the base member defines a grip aperture between the first lateral side and the second lateral side; wherein a top surface of the base member has a generally rectangular configuration, wherein the grip aperture is disposed at a center of the top surface of the base member, and the grip aperture has a width substantially equal to a width of an average human hand.
However, Howard teaches (Fig. 1) a base member defining defines a grip aperture (center handle hole 4) between the first lateral side(left side) and the second lateral side (right side); wherein a top surface of the base member has a generally rectangular configuration (see Fig. 1), wherein the grip aperture is disposed at a center of the top surface of the base member (“the center handle hole 4 is positioned centrally on and through the board 1”, paragraph [0017]), and the grip aperture has a width substantially equal to a width of an average human hand (aperture is a handle to allow user to carry, paragraph [0017], and therefore is substantially equal to a width of an average human hand)..
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base member of the modified Rusch reference to include for the purpose of a grip aperture, as taught by Howard, for the purpose of providing a region for user to grip the base member when transporting the base member (paragraph [0017] of Howard).

 
 Claim 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukayama (US 2018/0116889) in view of Rice (US 2019/0351282), Frankenfeld (US 1,623,670) and Kamins (US 2016/0296787). 
 Regarding claim 15, Tsukayama discloses (Fig. 1-10) a method of administering a massage, comprising: 
coupling a first end of a flexible member (flexible member 10) to a first connector member (left clasp 42), wherein the first connector member is coupled to a base member (coupled to base member formed by table 12 and apparatus 72); 
coupling a second end of the flexible member to a second connector member (right clasp 42), wherein the second connector member is coupled to the base member opposite the first connector member (see location of left clasp 42 and right clasp 42 in Fig. 9); 
delivering force to a patient laying on the patient support member using a foot of a massage practitioner (claim 1 lines 2-4); and 
utilizing, by the massage practitioner, the flexible member to assist with balance of the massage practitioner while the force is delivered to the patient (claim 1 lines 5-8). 
Tsukayama discloses positioning the base member above a support surface (positioned above the floor) wherein a bottom surface of the base member is in contact with the support surface (via support legs shown in Fig. 4), but does not disclose positioning the base member between a support surface and a patient support member, wherein a top surface of the base member is in contact with the patient support member.
However, Rice teaches (Fig. 6) a base member (25) and patient support (workout mat 30), and discloses the step of positioning the base member between a support surface and a patient support member, wherein a top surface of the base member is in contact with the patient support member (workout mat 30 is positioned on top of base member 25, See paragraph [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tsukayama to comprise the step of positioning the base member between support surface and patient support member, as taught by Rice, for the purpose of maintaining a clean and sanitary workout environment (paragraph [0031]).
Modified Tsukayama does not disclose the first and second ends of the flexible member are vertically disposed above the top surface of the base member.
However, Frankenfeld teaches (Fig. 1 and 4) an elastic member (comprising cords 6 and 10) having a first end (left end having rings 24) coupled to a first connector member (snap hook 22 on left side) coupled to a first lateral side (left side) and a second end (right end having rings 24) coupled to a second connector member (snap hook on right side) coupled to a second lateral side (right side), wherein the first and second ends of the flexible member are vertically disposed above the top surface of the base member (see Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify first and second connector members of modified Tsukayama such the first and second ends of the flexible member are vertically disposed above the top surface of the base member, as taught by Frankenfeld, for the purpose of allowing the elastic member to be lengthened or shortened easily to be used by different persons (Col. 1 line 18-22 Frankenfeld). Furthermore, outside a teaching of criticality, it would have been an obvious matter of design choice to rearrange the parts of Rusch such that the first and second ends of the flexible member are vertically disposed above the top surface of the base member (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
	Modified Tsukayama does not discloses first connector member includes two end segments (the end above the base member and the end on bottom of base member of the connector member 22 of Frankenfeld), but does not disclose the length of the first connector member is adjustable.
	However, Kamins teaches (Fig. 19) a first connector member (1904) that is length adjustable (“length-adjustable”, see paragraph [0148]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first connector member of modified Tsukayama such that the length of the first connector member is adjustable, as taught by Kamins, for the purpose of improving variability of the device by allowing for elastic member to be mounted at various locations in reference to the base member, thereby allowing for a variety of exercises to be performed with the device (paragraph [0148] Kamins).
Regarding claim 19, modified Tsukayama discloses the patient is supported by a portion of the base member between the first connector member and the second connector member (area 72 between first and second connector members 42 shown in Fig. 10) such that a body of the patient is substantially perpendicular to an axis extending from the first connector member to the second connector member (body of patient extends along axis intersecting the axis along length of support portion 72).
Regarding claim 20, modified Tsukayama discloses a portion of the first connector member extends through first connector member apertures defined by the base member (fasteners 56 of first connector 42 that extend through apertures of apparatus 72) and a portion of the second connector member extends through second connector member apertures defined by the base member (fasteners 56 of second connector 42 that extend through apertures of apparatus 72).
 
 Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukayama (US 2018/0116889) in view of Rice (US 2019/0351282), Frankenfeld (US 1,623,670) and Kamins (US 2016/0296787), and further in view of Rusch (US 2019/0308066).
 Regarding claim 16, modified Tsukayama discloses the top surface of the base member has a generally rectangular configuration (see Fig. 1 of Tsukayama), and the patient support member has a length greater than a length of the base member, but does not disclose the patient support member has a width less than a width of the base member. However, absent a critical teaching, the feature of choosing a width of patient support member to be less than the width of the base member is considered merely a design consideration.
However, in an effort to expedite prosecution, Rusch teaches (Fig. 1) a patient support member (17) disposed on top of a base member (15), wherein the patient support member has a width less than width of base member (see Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the base member of modified Tsukayama to be greater than the width of the patient support member, as taught by Rusch, for the purpose of providing a region for user laying on base member to place hands outside of the patient support member.

  Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukayama (US 2018/0116889) in view of Rice (US 2019/0351282), Frankenfeld (US 1,623,670), and Kamins (US 2016/0296787), and further in view of Andrews (US 2013/0125306).
Regarding claim 17, modified Tsukayama discloses base member comprises a gripping member in contact with the support surface (support legs shown in Fig. 4) to restrict motion of base member relative to the supporting surface, but does not disclose base member comprises a gripping member in contact with the support surface and the patient support member such that the gripping member restricts motion of the base member relative to the supporting surface and the patient support surface.
However, Andrews teaches (Fig. 1-4) an exercise accessory having a gripping member (high-friction material on top and bottom of length of left side, see paragraphs [0011]-[0012] and Abstract) in contact with support member and patient support surface and restricts motion of the base member relative to a supporting surface and patient support surface (paragraph [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base member of Rusch to include a gripping member, as taught by Andrews, for the purpose of both preventing a user from slipping off the base member, and to prevent the base member from slipping off the support surface.
Regarding claim 18, modified Tsukayama discloses the gripping member is substantially parallel to first and second end portions of the base member (gripping member is disposed about length, first and second end portions are disposed on either side of length portion, and therefore the gripping member is substantially parallel to first and second end portions), wherein the first end portion opposes the second end portion (first end portion is on the length side opposing the length side of the second end portion), wherein the first connector member is adjacent to the first end portion (first connector member 42 on left side is adjacent to the first end portion, which is on left side), and wherein the second connector member is adjacent to the second end portion (second connector member 42 on right side is adjacent to the second end portion, which is on right side). 
 
 Allowable Subject Matter
Claim 1-7 are allowed.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  
Response to Arguments
 Applicant’s arguments filed 4/7/2022 have been fully considered.
Applicant’s arguments with respect to claim(s) 8 and 15 have been considered but are moot because the new ground of rejection relies on one or more references not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785